Case: 4:16-cv-00180-CDP Doc. #: 125 Filed: 01/07/20 Page: 1 of 2 PageID #: 2388



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,           )                       No. 4:16-cv-00180-CDP
                                    )
      Plaintiff,                    )
                                    )
      v.                            )
                                    )
THE CITY OF FERGUSON,               )
                                    )
      Defendant.                    )
                                    )
___________________________________ )

                                 NOTICE OF APPEARANCE

       NANCY C. GLASS, Trial Attorney in the Special Litigation Section of the Civil Rights

Division of the United States Department of Justice, enters her appearance on behalf of Plaintiff

the United States of America in the above-captioned cause of action.



Dated: January 7, 2020                               Respectfully Submitted,

                                                     /s/ Nancy C. Glass
                                                     NANCY C. GLASS (995831DC)
                                                     Trial Attorney
                                                     Special Litigation Section
                                                     Civil Rights Division
                                                     U.S. Department of Justice
                                                     950 Pennsylvania Avenue, N.W.
                                                     Washington, D.C. 20530
                                                     Telephone: (202) 307-5096
                                                     Email: nancy.glass@usdoj.gov

                                                     Attorney for the United States




                                                1
Case: 4:16-cv-00180-CDP Doc. #: 125 Filed: 01/07/20 Page: 2 of 2 PageID #: 2389



                                CERTIFICATE OF SERVICE

       I certify that on January 7, 2020, I electronically filed the foregoing using the Court’s

CM/ECF System, which will send notice of the filing to counsel of record.

                                                     /s/ Nancy C. Glass




                                                 2
